     Case 2:16-cr-00066-PA Document 491 Filed 01/15/20 Page 1 of 2 Page ID #:14479



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX (Cal. Bar No. 290409)
     Assistant United States Attorney
 3   Chief, Criminal Division
     EDDIE A. JAUREGUI (Cal. Bar No. 297986)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1200/1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0346/4849
 7        Facsimile: (213) 894-0141
          E-mail:    Brandon.Fox@usdoj.gov
 8                   Eddie.Jauregui@usdoj.gov
 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                              UNITED STATES DISTRICT COURT
11
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                   No. CR 16-66(A)-PA

14               Plaintiff,                      ORDER SETTING SURRENDER DATE

15                    v.

16   LEROY BACA,

17               Defendant.

18
19         The Court has read and considered the government's ex parte
20   application for an order setting a date by which defendant Leroy Baca

21   must surrender to the custody of the United States Bureau of Prisons
22   ("BOP").    The Court hereby finds that such an order is appropriate
23   for the following reasons:
24         (1)   Defendant committed his offenses of conviction in 2011 and
25               2013.     He was originally charged in February 2016--nearly
26               four years ago--and was convicted by jury in March 2017-­
27               nearly three years ago.
28
                                             1
Case 2:16-cr-00066-PA Document 491 Filed 01/15/20 Page 2 of 2 Page ID #:14480




  January 15, 2020
